Citation Nr: 0110525	
Decision Date: 04/10/01    Archive Date: 04/17/01	

DOCKET NO.  91-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a separate disability evaluation for left leg 
neurological disability.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from July 1986 to May 1990.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a rating decision in July 1990 by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
evaluation in excess of 10 percent for degenerative disc 
disease of multiple joints of the lumbosacral spine.  

A decision of the Board dated November 25, 1997, granted an 
evaluation of 60 percent for degenerative disc disease of the 
lumbosacral spine for the period May 11, 1990, to 
November 27, 1994.  A convalescent rating of 100 percent 
under the provisions of 38 C.F.R. § 4.30, was in effect from 
November 29, 1994, to March 1, 1995.  A decision of the Board 
dated March 16, 1999, granted an evaluation of 60 percent for 
degenerative disc disease of the lumbosacral spine for the 
period commencing March 1, 1995; the Board did not grant a 
separate evaluation for left leg sciatica.  The veteran 
appealed the Board's March 16, 1999, decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated that part of the Board's 
decision which denied a separate rating for left leg 
neurological disability.  


REMAND

Service connection is in effect for degenerative disc disease 
of the lumbosacral spine, with sciatica.  As noted by the 
parties to the joint motion, "sciatica" is defined as "a 
syndrome characterized by pain radiating from the back into 
the buttock and into the lower extremity along its posterior 
or lateral aspect, and most commonly caused by protrusion of 
a low lumbar intervertebral disc; the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve."  Dorland's Illustrated Medical Dictionary 1493 (28th 
ed., 1994).  Degenerative disc disease of the lumbosacral 
spine, with sciatica, is currently evaluated as 60 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000), which provides that a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  With reference to any sciatic neuropathy which the 
veteran may have, the Board notes that "neuropathy" is 
defined as "a functional disturbance or pathological change 
in the peripheral nervous system, sometimes limited to 
noninflammatory lesions as opposed to those of neuritis; the 
etiology may be known or unknown...neuropathies affecting a 
specific nerve may be named for the nerve, for example, 
femoral neuropathy".  Dorland's at 1132.  

The veteran's representative contends that the veteran now 
suffers from left footdrop and loss of use of the left foot 
as a result of a neurological deficit of the left lower 
extremity.  The representative has submitted a report of a 
private CT scan of the lumbar spine in August 2000, which, 
according to the attending radiologist, showed, inter alia, 
that a left lateral recess focal herniated nucleus pulposus 
at L 5 -S 1 was compressing the left S-1 nerve root.  In 
addition, a lumbar myelogram in August 2000 was reported by 
the radiologist to show, inter alia, partial amputation of 
the left S-1 nerve root sheath due to left lateral recess 
disc herniation at L 5 -S 1, which was not seen on a previous 
myelogram in June 1994.  

The representative has also submitted a report by Craig N. 
Bash, M.D., a board-certified diagnostic radiologist, who 
indicated that he had reviewed the veteran's service medical 
records and postservice medical records, including images of 
the veteran's spine, and taken a history from the veteran by 
telephone in October 2000.  Dr. Bash stated that the veteran 
told him that:  He was unable to walk normally; he tripped on 
carpet; and he had trouble driving a car.  Dr. Bash, who did 
not examine the veteran, and who is not a specialist in 
neurology, reported his opinion that the effect of 
degenerative disc disease compressing the veteran's left 
L 5 -S 1 nerve roots was to cause loss of use of the left 
foot.  

The joint motion stated that the Board should address the 
issues of whether the evidence supports a separate rating for 
paralysis of the sciatic nerve or the external popliteal 
nerve and whether the evidence supports a separate rating for 
neuritis or neuralgia of either the sciatic or external 
popliteal nerves.  

No physician who has examined the veteran has diagnosed left 
footdrop or found loss of use of the left foot.  Similarly, 
the record does not contain a diagnosis of paralysis or 
neuritis or neuralgia of the sciatic nerve or the external 
popliteal nerve.  Nevertheless, a new statute requires VA to 
assist the claimant unless there is no reasonable possibility 
that assistance would aid in substantiating the claimant's 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, Sec. 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A.)  

Under the facts of this case, the Board finds that the duty 
to assist requires VA to afford the veteran the opportunity 
to be evaluated by a specialist in neurology to determine 
whether he has left footdrop or loss of use of the left foot 
or any other neurological disability of the left lower 
extremity separate and distinct from sciatic neuropathy 
associated with degenerative disc disease of the lumbosacral 
spine.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should request that the 
veteran identify each physician and 
medical facility, if any, which has 
treated him for left footdrop or loss of 
use of the left foot.  After securing any 
necessary releases for the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  The RO should 
comply with the notice provisions of the 
Veterans Claims Assistance Act of 2000, 
in the event that identified records are 
not obtained.  

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
neurology.  It is imperative that the 
examiner review a copy of this REMAND and 
the veteran's medical records in the 
claims file, including:  A report of 
private disc surgery in December 1994; 
reports of VA examinations in February 
1996, March 1996, October 1996, and March 
1998; and reports by the veteran's 
private physicians from 1994 to 1996.  
The examiner should determine whether the 
veteran has a neurological disability of 
the left lower extremity which is 
separate and distinct from 
sciatica/sciatic neuropathy associated 
with degenerative disc disease of the 
lumbosacral spine.  Specifically, the 
examiner should determine whether the 
veteran has paralysis or partial 
paralysis of the sciatic nerve or the 
external popliteal nerve, affecting the 
left lower extremity, and whether he has 
neuritis or neuralgia of the sciatic 
nerve and/or external popliteal nerve, 
affecting the left lower extremity.  In 
addition, the examiner should determine 
whether the veteran has left footdrop 
and/or loss of use of the left foot as a 
result of neurological disability. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may be 
granted.  If the decision is adverse to the veteran, he and 
his representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying information.  The Board points out 
to the veteran that, when a claimant, without good cause, 
fails to report for a necessary examination, a claim for an 
increased evaluation shall be denied.  38 C.F.R. § 3.655 
(2000).  By this REMAND the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board 

has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




